2014 IL App (3d) 130296

                              Opinion filed December 15, 2014
     _____________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                 A.D., 2014

     THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
     ILLINOIS,                                         )       of the 14th Judicial Circuit,
                                                       )       Rock Island County, Illinois,
            Plaintiff-Appellee,                        )
                                                       )       Appeal No. 3-13-0296
            v.                                         )       Circuit No. 08-CF-368
                                                       )
     ELIJAH REID,                                      )       Honorable
                                                       )       Walter D. Braud,
            Defendant-Appellant.                       )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE O'BRIEN delivered the judgment of the court, with opinion.
           Justices McDade and Wright concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          A jury found defendant, Elijah Reid, guilty of two counts of first degree murder (720

     ILCS 5/9-1(a)(1) (West 2008)). Prior to sentencing, defendant agreed to waive his appeal and

     postconviction rights in exchange for the State's agreement not to pursue the death penalty. This

     court found that defendant was improperly admonished regarding the waiver of his appeal rights,

     then heard and denied his appeal. People v. Reid, 2012 IL App (3d) 100210-U. Defendant

     subsequently filed a pro se petition for postconviction relief, which was dismissed at the first

     stage as frivolous and patently without merit. Defendant appeals from that dismissal, arguing
     that (1) he was not barred from filing his postconviction petition because his waiver of that right

     was not knowingly and intelligently made, and (2) his petition presented an arguable claim for

     ineffective assistance of counsel. We hold that defendant was properly admonished of his right

     to file a postconviction petition and therefore was barred from filing such a petition. We affirm.

¶2                                                 FACTS

¶3          On April 16, 2008, defendant was charged with two counts of first degree murder (720

     ILCS 5/9-1(a)(1) (West 2008)) in the April 11, 2008, murders of Ryan Ferry and Jermaine

     Robinson. The State filed notice of its intent to seek the death penalty. On January 15, 2010, a

     jury found defendant guilty on two counts of first degree murder.

¶4          Prior to sentencing, defendant and the State entered into an agreement whereby the State

     agreed to drop its pursuit of the death penalty in exchange for defendant's agreement to waive his

     right to appeal and to file a postconviction petition. Defendant would receive a sentence of

     natural life imprisonment—the minimum possible sentence—for each murder. The State

     announced the agreement to the court, and the defense concurred, stating: "That's correct, Your

     Honor. [Defendant] will give up his rights to direct appeal or post-conviction petition reserving

     only his indefeasible right to apply for pardon or commutation from the Governor."

¶5          The following colloquy between defendant, defense counsel, and the court ensued:

                    "MR. RICHARDS [Defendant's attorney]: There is an agreement that the

                defendant will not file a notice of appeal, will not file a post-conviction petition, and

                will waive further appeals exclusive of his constitutional rights to apply for pardon or

                commutation. Is that true?

                    THE DEFENDANT: Yeah.




                                                      2
    THE COURT: [Defendant], I am advised that it is your desire at this time to

enter—to accept a sentence of natural life imprisonment to Count 1, first degree

murder of Ryan Ferry, and Count 2, first degree murder of Jermaine Robinson. Is

that right?

    THE DEFENDANT: Yes.

    THE COURT: And it is your understanding that in doing so, you would not be

faced with the death penalty?

    THE DEFENDANT: Yes.

    THE COURT: That further in doing so recognizing the benefit of not facing the

death penalty you are giving up any rights of appeal?

    THE DEFENDANT: Yeah.

    THE COURT: And any rights of post-conviction relief, those are trial rights that

you would have to challenge the trial even after the appeal was over?

    THE DEFENDANT: Yes.

    THE COURT: And that you would take no further legal action to set aside or

challenge any of the legal proceedings that have taken place to date?

    THE DEFENDANT: No.

    THE COURT: But you would reserve your right to seek a clemency?

    THE DEFENDANT: Yes.

                                         ***

    THE COURT: You have agreed in lieu of the State's giving up their pursuit of

the death penalty and agreeing to the natural life sentence that you would pursue no



                                     3
                appeal, state or federal, either by way of appeal or any post-conviction relief; is that

                correct?

                     THE DEFENDANT: Yeah."

     The parties agreed that there was "no need to admonish [defendant] as to his rights to appeal,"

     because those rights had been waived. The court sentenced defendant to two terms of natural life

     imprisonment.

¶6          Defendant appealed to this court, asserting a number of reasons why his plea agreement

     was unenforceable. Reid, 2012 IL App (3d) 100210-U. We rejected defendant's argument that

     the waiver violated public policy because he waived his right to file a postconviction petition.

     We found that the agreement was supported by consideration.

¶7          This court did, however, agree that defendant had been improperly admonished with

     respect to his waiver of his appeal rights. Specifically, we found that because the waiver of

     appeal rights operates much like a guilty plea, the trial court was required to give defendant the

     admonishments under Illinois Supreme Court Rule 605 (eff. Oct. 1, 2001). We then addressed

     the substantive issues of defendant's appeal, affirming his convictions and sentences.

¶8          On October 3, 2012, defendant filed a pro se petition for postconviction relief.

     Defendant's petition asserted 13 claims of error. The trial court dismissed defendant's petition as

     frivolous or patently without merit. Defendant appeals, arguing that one claim for ineffective

     assistance of counsel does present the gist of a constitutional claim and should be advanced to

     second-stage proceedings. Defendant further contends that he was improperly admonished

     concerning his right to file a postconviction petition and any waiver of that right was therefore

     not knowing and intelligent.

¶9                                              ANALYSIS


                                                      4
¶ 10           We turn first to the issue of waiver. Where, as here, the facts are not in dispute, whether

       a defendant's waiver of a right was knowing and voluntary is a question of law to be reviewed de

       novo. In re R.A.B., 197 Ill. 2d 358 (2001).

¶ 11           The waiver of a constitutional right is valid only when it is clear that there has been an

       intentional relinquishment or abandonment of a known right. People v. McClanahan, 191 Ill. 2d
127 (2000). "Such waivers must not only be voluntary, but must be ' "knowing, intelligent acts

       done with sufficient awareness of the relevant circumstances and likely consequences." ' " Id. at

       137 (quoting People v. Johnson, 75 Ill. 2d 180, 187 (1979), quoting Brady v. United States, 397
U.S. 742, 748 (1970)). This standard, requiring that a waiver be knowing and voluntary, applies

       to the waiver of statutory rights as well. See People v. Vernón, 396 Ill. App. 3d 145, 152 (2009)

       (finding waiver analysis to be the same whether right to counsel is constitutional or statutory);

       Department of Public Aid ex rel. Allen v. Dixson, 323 Ill. App. 3d 600, 603 (2001) ("Statutory

       and constitutional rights may be waived as long as the waiver is knowing, voluntary, and

       intentional.").

¶ 12           Proper admonishments by the trial court help to ensure that a defendant understands his

       rights and the consequences of any decision to waive those rights. People v. Sharifpour, 402 Ill.

       App. 3d 100 (2010). Many such admonishments are prescribed by our supreme court in order to

       protect defendants. See, e.g., Ill. S. Ct. R. 401 (eff. July 1, 1984) (admonitions for waiver of

       right to counsel); Ill. S. Ct. R. 402 (eff. July 1, 2012) (admonitions upon a plea of guilty); Ill. S.

       Ct. R. 605 (eff. Oct. 1, 2001) (admonitions concerning appeal rights). Even where

       admonishments are prescribed, only substantial compliance—rather than strict compliance—is

       required. Sharifpour, 402 Ill. App. 3d 100 (Rule 402); People v. Haynes, 174 Ill. 2d 204 (1996)

       (Rule 401); People v. Dominguez, 2012 IL 111336 (Rule 605).


                                                          5
¶ 13          In Illinois, the Post-Conviction Hearing Act affords criminal defendants a right to

       collaterally attack a conviction. 725 ILCS 5/122-1 (West 2012). This right, like others, may be

       waived. E.g., People v. Edgeston, 396 Ill. App. 3d 514 (2009). Indeed, in the direct appeal in

       this case, this court pointed out that agreements to waive postconviction relief are, as a general

       matter, enforceable. Reid, 2012 IL App (3d) 100210-U.

¶ 14          Defendant argues that the trial court's admonishments regarding his right to file a

       postconviction petition were so defective as to render his waiver of that right unknowing and

       involuntary. Though this court previously ruled that defendant's waiver of his right to appeal

       was invalid for lack of proper admonishments under Rule 605, the present issue is distinct. First,

       unlike the admonishments called for by Rule 605, no specific admonishments are delineated by

       statute—either by supreme court rule or by the Post-Conviction Hearing Act itself—to

       accompany the waiver of postconviction rights. Further, the parties agreed at sentencing that the

       Rule 605 admonishments were unnecessary, and thus none were given. The court did, however,

       explain to defendant the postconviction rights he was waiving.

¶ 15          Because there are no specific admonishments prescribed to accompany the waiver of

       postconviction rights, a substantial compliance analysis is not possible. Instead, our inquiry is

       more fundamental: whether defendant's waiver was a "knowing, intelligent act[] done with

       sufficient awareness of the relevant circumstances and likely consequences." (Internal quotation

       marks omitted.) McClanahan, 191 Ill. 2d at 137.

¶ 16          We find that the admonishments given by the trial court were sufficient and that

       defendant's waiver of his right to file a postconviction petition was knowing, voluntary, and

       valid. The court made clear that defendant had a right to postconviction relief, which it

       described as a right to "challenge the trial even after the appeal was over." The court emphasized


                                                        6
       that the result of the agreement would be that defendant could "take no further legal action to set

       aside or challenge any of the legal proceedings that have taken place to date." At each step,

       defendant indicated to the court that he understood and agreed. The court made it plainly clear

       what defendant had a right to do and what defendant was waiving by entering into the

       agreement.

¶ 17          Defendant argues that the admonishment should have been "more formal," and included

       other details, such as the standard to be applied at the first stage of postconviction proceedings

       and the right to receive a free transcript. We disagree and find that the court's more general,

       layman's explanation was appropriate. The court unequivocally informed defendant that he had a

       postconviction right to challenge the proceedings even if his appeal was unsuccessful and that he

       would be abandoning his right to take any further action by entering into the agreement. We

       cannot find that the court's failure to discuss the specific process that postconviction proceedings

       follow prejudiced defendant. See People v. Davis, 145 Ill. 2d 240, 250 (1991) ("Whether

       reversal is required depends on whether real justice has been denied or whether defendant has

       been prejudiced by the inadequate admonishment.").

¶ 18          The conclusion that the admonishments in this case were sufficient is further supported

       by the fact that many of the prescribed requirements for admonishments concerning the waiver

       of constitutional rights were satisfied here. The waiver was made by defendant in open court,

       while defendant was represented by counsel. The court addressed defendant directly and

       ascertained that he understood the rights that he was waiving. See Ill. S. Ct. R. 401 (eff. July 1,

       1984); Ill. S. Ct. R. 402 (eff. July 1, 2012) (each requiring "addressing the defendant personally

       in open court, informing him *** of and determining that he *** understands" his rights).

¶ 19          Finally, we recognize that the trial court here did not address the waiver issue, instead


                                                        7
       ruling on defendant's pro se petition on its merits. The court dismissed the petition as frivolous

       and patently without merit. "It is a fundamental principle of appellate law that when an appeal is

       taken from a judgment of a lower court, '[t]he question before [the] reviewing court is the

       correctness of the result reached by the lower court and not the correctness of the reasoning upon

       which that result was reached.' " People v. Johnson, 208 Ill. 2d 118, 128 (2003) (quoting People

       v. Novak, 163 Ill. 2d 93, 101 (1994)). Thus, because we agree that defendant's pro se petition

       should have been dismissed, we affirm the decision of the trial court.

¶ 20                                            CONCLUSION

¶ 21          The judgment of the circuit court of Rock Island County is affirmed.

¶ 22          Affirmed.




                                                        8